DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on pages 12 -13, regarding “when an aircraft-related deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the aircraft-related deviation condition” have been fully considered but are not persuasive.  Figure 4 and column 9, lines 12 – 19 of McGaughy describes a lateral and vertical profile that illustrates the flight plan information for the aircraft (length of each segment of the flight plan, a desired elevation for each segment, ascension or descent rates and angles).  This is equivalent to generating a flight plan.  Figure 6, column 10, lines 33 – 49 of McGaughy describes when a navigation system failure is detected.  As a result of this failure, a future flight segment is automatically selected where this navigational failure could occur.  Once this segment is automatically highlighted, the pilot is able to select a different route.  This is equivalent to generating and showing on the display different route options in which the pilot can select.
	Applicants arguments on pages 13 and 14 regarding “automatically analyze the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan” have been fully considered but are moot due to the new grounds of rejection.  
receives notification by a flight crew member of a non-sensed deviation condition” has been fully considered and are not persuasive.  As described in paragraph [0063] of the applicant’s specification “a non-sensed deviation condition may include an on-board medical emergency and/or other conditions.”  Paragraph [0032] of Purpura describes a medical emergency being detected onboard the mobile platform 22.  This is equivalent to a non-sensed deviation condition.  When the mobile platform 22 is detected a crew member is notified.  This is equivalent to a flight member receiving a notification of a non-sensed deviation condition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 11, 9 - 11, and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGaughy et al. (US Patent No: 10,339,817 B1, hereinafter McGaughy) in view of Doyen et al. (US Patent No: 9,830,829 B1), Mere et al. (US Pub No: 2014/0005861 A1, hereinafter Mere), .
Regarding Claim 1:
	McGaughy discloses:
the system comprising one or more processors configured by programming instructions on non-transitory computer readable media, to.  Column 6, line 50 to column 7 line 7 describes a processor 302 and memory 304.
obtain notification data items originating from onboard avionics systems and from systems external to onboard avionics systems that indicate upcoming conditions that will affect the current flight plan.  Figures 4 – 7 show a pilot receiving a location-based, runway-based, navigation system based, and altitude-based notification.  Figure 6 and Column 10, lines 33 - 49 describes a navigation system failure, such as a GPS failure that requires a modification of the flight route.  Column 3, line 56 to column 4, line 3 describes an alarm system that can modify the flight system based on weather conditions.  This is equivalent to internal avionics sensors.  Column 5, line 41 – 55 describe a control 202 that is configured to send and receive data.  This section describes that the flight management system 200 communicates with satellite-based systems or ground based systems.  This is equivalent to receiving avionics systems from external systems.
when a sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the sensed deviation condition.  Column 10, 
and present graphical elements representative of the flight plan deviation options to the flight crew on an integrated interactive graphical user interface (GUI) comprising a timeline GUI, a map GUI.  Figure 4 and Column 9, line 12 – 19 show an example user interface 400 that is a two-dimensional top-down view that includes a lateral profile section 402 and a vertical profile section 404.  These sections display flight plan information for the aircraft, such as length of each segment of the flight plan, a desired elevation for each segment, and ascension or descending rates and angles on the GUI, or graphical element.  Figure 6 and Column 10, lines 33 – 49 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The 
and present graphical elements representative of the flight plan deviation options to the flight crew on the integrated interactive GUI.  Figure 4 and Column 9, line 12 – 19 show an example user interface 400 that is a two-dimensional top-down view that includes a lateral profile section 402 and a vertical profile section 404.  These sections display flight plan information for the aircraft, such as length of each segment of the flight plan, a desired elevation for each segment, and ascension or descending rates and angles on the GUI, or graphical element.  Figure 6 and Column 10, lines 33 – 49 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  This is equivalent to a graphic element presenting flight plan deviation options because the GUI shows different routes the pilot can take and the pilot must select which route to take.
and present graphical elements representative of the flight plan deviation options to the flight crew on the integrated interactive GUI.  Figure 4 and Column 9, line 12 – 19 show an example user interface 400 that is a two-dimensional top-down view that includes a lateral profile section 402 and a 
McGaughy does not disclose automatically identifies an aircraft-related deviation condition from an aircraft failure event that requires deviation from the current flight plan, automatically analyze the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan, automatically determine one or more notifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the aircraft-related deviation condition when an aircraft-related deviation condition is detected, a flight deck system for providing task management assistance in managing the flight path to the flight crew, a VSD GUI displayed on an aircraft display, mine flight plan data for a current flight plan, navigational data, and a VSD data from one or more aircraft systems, receive notification by a flight crew member of a non-sensed deviation condition, when a non-sensed deviation condition is detected, automatically determine one or more modifications to the 
Doyen teaches:
automatically identify an aircraft-related deviation condition from an aircraft failure event that requires deviation from the current flight plan.  Column 7 line 61 to column 8, line 7 and figure 1 describe an avionic subsystem 132, a data analysis subsystem 134, and a communication subsystem 136.  Each of these individual subsystems monitor and analyze the aircraft overall.    For example, the air traffic control facility 120 can provide the aircraft with emergent issues that can cause planned and unplanned deviations.  Column 6, lines 31 – 53 describes a method that detects actual or pending failures in various installed components or equipment as deviations from intended operations.
automatically analyze the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan.  Column 7 line 61 to column 8, line 7 and figure 1 describe an avionic subsystem 132, a data analysis subsystem 134, and a communication subsystem 136.  Each of these individual subsystems monitor and analyze the aircraft overall.    For example, the air traffic control facility 120 can provide the aircraft with emergent issues that can cause planned and unplanned deviations.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy to incorporate the teachings of Doyen to show automatically identifying an aircraft-related 
McGaughy and Doyen teach:
when an aircraft-related deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the aircraft-related deviation condition.  Figure 4 and Column 9, line 12 – 19 of McGaughy show an example user interface 400 that is a two-dimensional top-down view that includes a lateral profile section 402 and a vertical profile section 404.  These sections display flight plan information for the aircraft, such as length of each segment of the flight plan, a desired elevation for each segment, and ascension or descending rates and angles on the GUI, or graphical element.  Figure 6 and Column 10, lines 33 – 49 of McGaughy describe an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  This is equivalent to a graphic element 
McGaughy and Doyen do not teach a VSD GUI displayed on an aircraft display, mine flight plan data for a current flight plan, navigational data, and a VSD data from one or more aircraft systems, receive notification by a flight crew member of a non-sensed deviation condition, when a non-sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, and receive notification by a flight crew member of a non-sensed deviation condition that requires deviation from the current flight plan.
Mere teaches:
A flight deck system for providing task management assistance in managing the flight path to the flight crew.  Paragraph [0101] describes a means 10 that stores the flight plan and is charged with retrieving the information useful to the mission tracking task for the display means 5 so that it can be formatted and presented to the crew.  Paragraph [0102] provides an example on how this system provides task management assistance.  The means 10 stores data relating to the current flight plan.  However, when the crew decides to modify the flight plan, the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy and Doyen to incorporate the teachings of Mere to show a flight desk system for providing task management assistance in managing the flight path to the flight crew.  One would have been motivated to do so to track the progress of a mission, or flight, under way and whether the aircraft maintains in accordance with a reference mission delineated by a flight plan computed on the ground.
McGaughy, Doyen, and Mere do not teach mining flight plan data for a current flight plan, navigational data, and a VSD data from one or more aircraft systems, receive notification by a flight crew member of a non-sensed deviation condition, when a non-sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, and receive notification by a flight crew member of a non-sensed deviation condition that requires deviation from the current flight plan.
Khatwa teaches:
and a VSD GUI displayed on an aircraft display.  Paragraph [0030] describes a vertical situation display (VSD).
 to incorporate the teachings of Khatwa to show a VSD GUI displayed on an aircraft display.  One would have been motivated to do so to monitor the aircraft attitude and heading as well as upcoming terrain.
	Mere and Khatwa teach:
mine flight plan data for a current flight plan, navigational data, and vertical situation display (VSD) data from one or more aircraft systems.  Paragraph [0101] of Mere describes a means 10 that retrieves data relating to a reference flight plan representative of a reference mission.  Paragraph [0118] describes that the distance remaining between two points and can compute the distance remaining between the current position and the destination.  Paragraph [0196] mentions additional data such as the fuel to the destination, the wind, the temperature, the altitude, etc…  This is equivalent to navigational data.  This data can be shown on the display means 5 so that it can be formatted and presented to the crew.  Paragraph [0030] of Khatwa describes a vertical situation display (VSD).  This data can also be shown on the display means as described in Mere.
McGaughy, Doyen, Mere, and Khatwa do not teach a non-sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, and receive notification by a flight crew member of a non-sensed deviation condition that requires deviation from the current flight plan.
Purpura teaches:
receives notification by a flight crew member of a non-sensed deviation condition Paragraph [0032] describes a mobile platform 22 that identifies when a medical emergency is detected onboard.  This then notifies a crew member.  Once the crew member is notified, the crew member takes the emergency response apparatus 52 to the injured party’s location and determines if off-board medical help will be required to respond to the emergency situation.  If an off-board help is needed, the crew member activates the emergency response apparatus 52 and connects it to the injured party.  This is equivalent to the claim because the crew member alerts that off-board help is needed and the aircraft needs to make a deviation.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Mere, and Khatwa to incorporate the teachings of Purpura to show receiving a flight crew notification of a non-sensed deviation condition.  One would have been motivated to do so to determine if an aircraft needs to perform an emergency landing.
	McGaughy and Purpura teach:
and when a non-sensed deviation condition is detected, automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition.  Paragraph [0032] of Purpura describes a mobile platform 22 that identifies when a medical emergency is detected onboard.  This then notifies a crew member.  Once the crew member is notified, the crew member takes the emergency response apparatus 52 to the injured party’s location and determines if 
	Doyen and Purpura teaches:
receives notification by a flight crew member of a non-sensed deviation condition that requires deviation from the current flight plan.   Paragraph [0032] describes a mobile platform 22 that identifies when a medical emergency is detected onboard.  This then notifies a crew member.  Once the crew member is notified, 
Claims 14 and 20 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 3:
	McGaughy discloses:
The flight deck system of claim 1, wherein to automatically determine one or more modifications to the current flight plan to generate a plurality of flight plan deviation options the flight deck system is configured to incorporate operational limitations and checklist requirements in deviation planning.  Figures 4 – 7 show a pilot receiving a location-based, runway-based, navigation system based, and altitude base notification.  Column 10, lines 33 - 49 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is 

Regarding Claim 4:
	McGaughy discloses:
The flight deck system of claim 1, wherein, to present graphical elements representative of the flight plan deviation options to the flight crew on an integrated interactive graphical user interface (GUI), the flight deck system is configured to cause the display of a selectable deviation notification graphical element on the integrated interactive GUI.  Column 10, lines 33 - 49 and figure 6 describe an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  Figure 6 shows a GUI.
	Claim 15 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 5:
	McGaughy discloses:
The flight deck system of claim 4, wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of a flight path deviation recommendation option.  Column 10, lines 33 - 49 and figure 6 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  Figure 6 shows a GUI of the described process.
	Claim 16 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:
	McGaughy and Khatwa teach:
The flight deck system of claim 5, wherein selection of a selectable deviation recommendation graphical element causes a preview of a flight path deviation recommendation option to be displayed on the map GUI and/or the VSD GUI.  Column 10, lines 33 - 49 and figure 6 of McGaughy describe an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to 
	Claim 17 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 7:
	McGaughy and Khatwa teaches:
The flight deck system of claim 6, further configured to submit a flight path deviation recommendation option selected by the flight crew to ATC for approval.  Column 10, lines 33 - 49 and figure 6 of McGaughy describe an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  Figure 6 shows a GUI with a selection of different routes.  Paragraph [0026] of Khatwa describes external sources 122 communicating with the aircraft 100 and the control module 104.  The external sources include Air Traffic Control (ATC).
	Claim 18 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
	McGaughy discloses:
The flight deck system of claim 7, further configured to provide a selectable activate graphical element for flight crew selection that when selected causes a selected flight path deviation recommendation option to be activated.  Column 10, lines 33 - 49 and figure 6 of McGaughy describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact position is unknown.  The highlighting of the future segment allows the pilot to select a different route before reaching the problem area.  Figure 6 shows a GUI which allows the pilot to select a different route before reaching the problem area.
	Claim 19 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 9:
	McGaughy discloses:
The flight deck system of claim 1, further comprising a flight path deviation processor, the flight path deviation processor comprising one or more processor configured by programming instructions on non-transient computer readable media, wherein the flight path deviation processor is a rule-based system that compares options for lateral and vertical flight path deviations and presents the computed best options based on current aircraft46UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H213008 (002.7174US2)performance.  Column 11, line 7 to line 25 describes an alert indicating a deviation from the flight plan based on a comparison of the aircraft status information to the flight plan information.  It describes issuing an alert based on an altitude-related deviation.  This is 
and wherein the flight path deviation processor is accessible directly from a link on the timeline GUI.  The applicant defines in Column 7, lines 53 - 67 of the specification that the timeline GUI is configured to display a timeline with a time scale, waypoint graphical elements representative of the waypoints, course data item graphical elements representative of the course data items, and notification data item graphical elements representative of the upcoming conditions.  Column 9, line 12 - 19 and figure 4 describes an example user interface 400 that is presented on the flight displays 102.  The user interface 400 is a two-dimensional top-down view that includes a lateral profile section 402 and a vertical profile section 404 that illustrate a flight plan for the aircraft, such as length of each segment, desired elevator for each segment, and ascension or descend rates and angles.  Column 10, lines 33 - 49 and Figure 6 shows a GUI which allows the pilot to select a different route before reaching the problem area.

Regarding Claim 10:
	Khatwa teaches:
The flight deck system of claim 1, wherein the one or more aircraft systems comprises: an onboard flight management system (FMS) or an electronic flight bag (EFB) application on which the flight plan was created and wherein the flight plan was synced with or loaded into an onboard avionics system (such as, an onboard flight management system (FMS)) from the EFB application.  Paragraph [0018] describes an aircraft flight management system (FMS) and an electronic flight bag (EFB).

Regarding Claim 11:	
	McGaughy discloses:
The flight deck system of claim 1, wherein: the mined flight plan data includes a plurality of waypoints and other course data items for a current flight plan.  Column 3, line 56 to column 4, line 3 describes a flight plan of an aircraft.
the other course data items comprising a plurality of a scheduled altitude change, 
scheduled speed change.  Column 3, line 56 to column 4, line 3 describes a flight plan that takes into account the current speed and altitude of the aircraft.  Paragraph [0029] describes flight characteristics including a vertical speed and altitude of the aircraft.  Therefore, the flight plan takes into account a schedules altitude and speed.
a scheduled heading change, and an altitude, speed, or time restriction.  Column 3, line 56 to column 4, line 3 describes a flight plan that takes into account the current speed and altitude of the aircraft.  Column 6, line 18 to 28 describes flight characteristics including a vertical speed and altitude of the aircraft.  Therefore, the flight plan takes into account a schedules altitude and speed.
	Mere and Khatwa teach:
the mined navigational data includes aircraft location, speed, and heading data.  Paragraph [0101] of Mere describes a means 10 that retrieves data relating to a 
and the mined VSD data includes a vertical profile of the aircraft for the current flight plan, an altitude reference, terrain data, and glideslope data.   Paragraph [0101] of Mere describes a means 10 that retrieves data relating to a reference flight plan representative of a reference mission.  This includes navigational data.  Paragraph [0030] of Khatwa describes a vertical situation display (VSD).  Paragraph [0026] describes a terrain data 124.

Regarding Claim 13:
	McGaughy discloses:
The flight deck system of claim 1, wherein the timeline GUI is configured to display a timeline, waypoint graphical elements representative of the waypoints, course data item graphical elements representative of the other course data items, and notification data item graphical elements representative of upcoming conditions, and wherein when displayed each47UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H213008 (002.7174US2)waypoint graphical element, course data item graphical element and notification data item graphical element is positioned on the timeline along with the estimated time for the aircraft to reach the graphical element.  Column 10, lines 33 - 49 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in the current segment 602, but its exact .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGaughy in view of Doyen, Mere, Khatwa, and Purpura and further in view of Jones et al. (US Patent No: 10,180,995 B2, hereinafter Jones), Yum et al. (US Patent No: 8,094,188 B1, hereinafter Yum), and Tillotson (US Pub No: 2012/0221375 A1, hereinafter Tiillotson).
Regarding Claim 2:
McGaughy discloses:
electrical system failure.  Column 10, lines 33 - 49 describes an alert module 314 that detects a navigation system failure.  This can be considered an electrical system failure.
engine failure.  In addition, the alert module 314 monitors engine and system status data, as described in Column 4, line 17 - 51.  This can be considered monitoring an engine failure.
The flight deck system of claim 1, wherein: a sensed deviation condition comprises a weather condition along or approaching the flight path.  Column 6, line 9 to line 17 describes a weather radar system 206 that detects weather patterns and determine whether an alert or warning should be generated.
	Purpura teaches:
and/or the non-sensed deviation condition comprises an on-board medical emergency.  Paragraph [0032] describes a mobile platform 22 that identifies when a medical emergency is detected onboard.  This then notifies a crew member.
McGaughy, Doyen, Mere, Khatwa, and Purpura do not teach an aircraft event comprising a hydraulic failure and a flight automation failure.
Jones teaches:
the aircraft failure event comprises a hydraulic failure.  Paragraph [0027] describes a failure condition that can includes failure effects, such as hydraulic effects.
and/or flight automation failure.  Paragraph [0027] describes a failure condition that can include failure effects, such as avionic effects.  If the avionics systems have failed, this makes it difficult for the automated flight systems to work, such as cruise control. 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Mere, Khatwa, and Purpura to incorporate the teachings of Jones to show an aircraft event comprising a hydraulic failure and a flight automation failure.  One would have been motivated to do so to assess cumulative effects of system failures at the complex-system level.
McGaughy, Doyen, Mere, Khatwa, Purpura, and Jones do not teach an airport closure at a planned destination airport.
Tillotson teaches:
an airport closure at a planned destination airport.  Paragraph [0062] describes Parsing of Notice to Airmen reports (NOTAMs) to determine current airport conditions such as airport closure, runway closures, runway length restrictions, runway conditions, approach lighting system outages, approach availability, and braking action reports.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Mere, Khatwa, Purpura, and Jones to incorporate the teachings of Tillotson to show an airport closure at a planned destination airport.  One would have been motivated to do so to make a risk assessment if using an alternative route ([0059] of Tillotson).
McGaughy, Doyen, Mere, Khatwa, Purpura, Jones, and Tillotson do not teach a runway closure and an airspace restriction along a planned flight path.
	Yum teaches:
a runway closure at a planned destination runway.  Column 3, line 61 to column 4, line 23 describes a temporary runway closure at an airport.
and/or an airspace restriction along the planned flight path that causes a desire for a flight plan deviation.  Column 3, line 61 to column 4, line 23 describes a temporary flight restriction in the airspace.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Mere, Khatwa, Purpura, Jones, and Tillotson to incorporate the teachings of Yum to show a runway closure and an airspace restriction along a planned flight path.  One .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McGaughy in view of Doyen, Mere, Khatwa, Purpura, and further in view of Tilllotson, Khatwa. Yum, Small et al. (US Pub No: 2019/0080615 A1, hereinafter Small), and Hale et al. (US Pub No: 2016/0093222 A1, hereinafter Hale).
Regarding Claim 12:
	McGaughy discloses:
navigation data, map data, weather data, traffic alert data, aviation electronic checklist data, aircraft data, timing data, distance data, aircraft equipment trouble alert, a flight crew configurable reminder.  Column 4, line 17 - 51 describes a primary flight display (PFD) that displays “altitude, airspeed, vertical speed, navigation and traffic collision avoidance system (TCAS) advisories; a crew alert system (CAS) configured to provide alerts to the flight crew; a multi-function display used to display navigation maps, weather radar, electronic charts, TCAS traffic, aircraft maintenance data and electronic checklists, manuals, and procedures; an engine indicating and crew-alerting system (EICAS) display used to display critical engine and system status data, and so on.”
and/or flight plan deviation data from one or more remote servers.  Column 10, lines 33 - 49 describes an alert module 314 that detects a navigation system failure.  As a result, a future segment 606 is highlighted as a segment of the flight path where there may be navigation-related issues.  The aircraft is somewhere in 
	Purpura teaches:
emergency services data.  Paragraph [0032] describes a mobile platform 22 that identifies when a medical emergency is detected onboard.  This then notifies a crew member.
	Khatwa teaches:
ATC alert data.  Paragraph [0026] describes an aircraft communicating with the Air Traffic Control (ATC).
McGaughy, Doyen, Khatwa, and Purpura do not teach airport data, runway data, airport facilities data, applicable Notices to Airmen, aircraft fuel data, aircraft weight data, and legality data, a special use airspace notice, departure delay notice or arrival delay notice, and a hold reminder for a waypoint indicating a desire to hold at the waypoint.
Tillotson teaches:
The flight deck system of claim 1, wherein the notification data items comprises airport data, runway data, airport facilities data.  Paragraph [0062] describes determining current airport conditions such as an airport closure, runway closures, runway length restrictions, runway conditions, approach lighting system outages, approach availability, and braking action reports.  This describes airport and runway data.
applicable Notices to Airmen (NOTAMS).  Paragraph [0062] describes a Notice of Airmen reports (NOTAMs).
aircraft fuel data, aircraft weight data.  Paragraph [0127] describes monitoring fuel load and a change in the weight or balance of the aircraft.
legality data.  Paragraph [0004] describes FAA rules.  Violation of these rules can lead to legal problems.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Purpura, and Khatwa to incorporate the teachings of Tillotson to show notification data that comprises airport data, runway data, and airport facilities data, applicable NOTAMS, aircraft fuel data, aircraft weight data, and legality data.  One would have been motivated to do so because these are all important parameters for an aircraft to monitor.
McGaughy, Doyen, Purpura, Khatwa, and Tillotson do not teach special use airspace notice, departure delay notice or arrival delay notice, and a hold reminder for a waypoint indicating a desire to hold at the waypoint.
Yum teaches:
special use airspace notice.  Column 3, line 61 to column 4, line 23 describes a temporary flight restriction in the airspace.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Purpura, Khatwa, and Tillotson to incorporate the teachings of Yum to show a special use airspace notice.  One would have been motivated to do so because it is a requirement for aircraft to understand what airspace they are in and to know about any special airspace areas, such as military zone.

Small teaches:
departure delay notice, or arrival delay notice.  Paragraph [0052] and [0053] describes an arrival delay input 114 and a departure delay input 116.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Purpura, Khatwa, Tillotson, and Yum to incorporate the teachings of Small to show departure and arrival delay notice.  One would have been motivated to do so to properly schedule and know when a flight is delayed.
McGaughy, Doyen, Purpura, Khatwa, Tillotson, Yum, and Small do not teach a hold reminder for a waypoint indicating a desire to hold at the waypoint and an airport change notice.
Hale teaches:
a hold reminder for a waypoint indicating a desire to hold at the waypoint.  Paragraph [0026] describes calculating the probability of holding at a waypoint.
an airport change notice.  Paragraph [0081] describes an alternate airport component 147/157 that is configured to receive a selection of an alternative airport and alternate route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McGaughy, Doyen, Purpura, Khatwa, Tillotson, Yum, and Small to incorporate the teachings of Hale .






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bosworth (CN 109528157 A): The invention claims a pilot health monitoring system and method. providing the pilot health monitoring system, method and device. A pilot health monitoring system is configured to collect information about a pilot of the physiological and/or physical characteristics of the information and information about the airplane state, analyzing the information, determining the state of the health condition and/or the pilot of the aircraft, and/or providing a warning according to the information and/or commands.
Alie (CN 109070997 A): Providing a set of automation system, high fidelity knowledge which provide physical state of the aircraft to the pilot, and notifying any deviation in the expected state of the pilot based on prediction model. The unit automation may be provided as non-invading riding machine automation system, the automation system set by the visual .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665